Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Detailed Action
Claims 1-20 have been examined.Claims 16 and 17 have been objected to as containing allowable subject matter, yet dependent upon rejected base claims.
Claims 1-15 and 18-20 have been rejected.

Novel Subject Matter
Claims 16 and 17 are objected to as containing novel subject matter while being dependent on rejected base claims.  Within claim 16, within the claim as a whole the examiner deems the novel limitation to be repetitively recording multiple separate consecutive files listing applications that have been launched or installed within a time period.  Within claim 17, within the claim as a whole the examiner deems the novel limitation to be monitoring and recording three separate consecutive files by repetitively writing the three files in a process.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Note that in the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claims 1-9, 11-14, 19 and 20 are rejected under 35 U.S.C. 102(a) as being anticipated by Bernardez (US Patent Application Publication 2012/0166874).


As per claim 1, Bernardez ('874) discloses a method, comprising:
	executing, in a mobile computing device, a monitoring application that monitors user and device activities;
	monitoring and recording, by the monitoring application, user and device activities, the monitoring and recording of user and device activities (paragraph 35, software applications running on the device are detected and listed) comprising monitoring and recording at least one of cell changes (Table 3 found under paragraph 22, steps 1.7 and 5.1 recite that the expert system may troubleshoot tower performance; paragraph 36 recites that a down radio tower is detected.  Because paragraph 25 describes the test device as possibly being a cell phone, the tower may 
	analyzing the recorded user and device activities (paragraph 35, user device activities are analyzed); and
	extracting information from the analyzed user and device activities, wherein the extracted information is used to enhance features of the mobile computing device related to the monitored and recorded user and device activities (paragraph 34, analyzed application data is used to detect conflicts and recommend that an application be removed or reconfigured; this will enhance the reliability of the device).

As per claim 2, Bernardez ('874) discloses the method of claim 1, comprising troubleshooting, in the mobile computing device, features of the mobile computing device according to the extracted information, wherein information received from the troubleshooting is used to suggest services (paragraph 37, available firmware updates are reported; the firmware performs a service and is suggested,  Paragraph 34 also describes an analysis based on troubleshooting that results in recommending an application be reconfigured).

As per claim 3, Bernardez ('874) discloses the method of claim 1, comprising reconfiguring the mobile computing device according to the extracted information (paragraph 34, conflicting applications may be removed or reconfigured).



As per claim 5, Bernardez ('874) discloses the method of claim 1, comprising determining and communicating solutions for identified problems associated with the mobile computing device or associated with services related to the mobile computing device, based on the extracted information (paragraph 17, the expert system provides proposed solutions).

As per claim 6, Bernardez ('874) discloses the method of claim 1, comprising determining and communicating enhancements for the mobile computing device or for services related to the mobile computing device, based on the extracted information (paragraph 37, a firmware update is determined to be needed by the device; updating the firmware will enhance the service of the device).

As per claim 7, Bernardez ('874) discloses the method of claim 1, wherein the monitoring and recording of user and device activities further comprises monitoring and recording at least one of installation and activation of software applications (Bernardez 

As per claim 8, Bernardez ('874) discloses the method of claim 1, wherein the mobile computing device is a smart phone (Bernardez ('874) paragraph 25), and wherein the monitoring and recording of user and device activities further comprises monitoring and recording phone calls (Bernardez ('874) paragraph 22, the system diagnoses dropped calls; Table 2 under paragraph 22, a percentage of dropped calls over a period of time are validated. A record of the dropped calls is therefore kept at least for this period of time).

As per claim 9, Bernardez ('874) discloses the method of claim 1, wherein the monitoring and recording of user and device activities further comprises monitoring and recording at least one of battery operation, temperature control, RF signals communicated in and out of the mobile device (claim 15 of the reference, wireless tower outage is detected), or a combination thereof.

As per claim 11, Bernardez ('874) discloses the method of claim 1, further comprising sending, from the mobile computing device over a wireless connection to a second computing device, the recorded user and device activities (paragraph 15 and Figure 1, the diagnostic system is remotely located from the user's cell phone in a second device).



As per claim 13, Bernardez ('874) discloses the method of claim 12, wherein the second computing device performs determining and communicating solutions for identified problems associated with the mobile computing device or associated with services related to the mobile computing device, based on the extracted information (paragraph 17, the expert system provides proposed solutions).

As per claim 14, Bernardez ('874) discloses the method of claim 12, wherein the second computing device performs determining and communicating enhancements for the mobile computing device or for services related to the mobile computing device, based on the extracted information (paragraph 37, a firmware update is determined to be needed by the device; updating the firmware will enhance the service of the device).

As per claim 19, this claim recites limitations found in claim 1 and is rejected on the same grounds as claim 1.

As per claim 20, this claim recites limitations found in claims 1 and 5 and is rejected on the same grounds as claims 1 and 5.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Note that in the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Bernardez ('874) in view of Wikipedia's Core Dump (historical version published July 4, 2011).

Bernardez ('874) discloses the method of claim 1.  Bernardez ('874) does not expressly disclose the method wherein the monitoring and recording of user and device activities further comprises monitoring and recording a precrash memory dump.

Wikipedia's Core Dump teaches use of a computing memory dump when a program has terminated abnormally (first paragraph).At the time of invention it would have been obvious to a person of ordinary skill in the art .

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Bernardez ('874) in view of Chefalas (US Patent Application Publication 2002/0138786).

Bernardez ('874) discloses the method of claim 1.  Bernardez ('874) does not expressly disclose the method wherein the monitoring and recording of user and device activities further comprises monitoring and recording a list of applications that were launched or installed during a time period prior to an operational disruption in the mobile device.

Chefalas ('786) teaches a device diagnostic system in which an agent on a device creates a list of software installed on the device (paragraph 36).

At the time of invention it would have been obvious to a person of ordinary skill in the art to modify the diagnostic system disclosed by Bernardez (’874) such that, instead of a user manually inputting a list of installed components to a webpage interface (as in .

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Bernardez ('874) in view of Li (US Patent 8,291,319).

Bernardez (’874) discloses the method of claim 1, further comprising the steps of: 
	creating a list of harmful combinations of model IDs, OS versions, or other device characteristics that in conjunction with one or more programs negatively impact user experience (as in claim 10 of Bernardez ('874)).

Bernardez ('874) does not expressly disclose the method further comprising: 
	connecting to the Internet;
	collecting data on incompatibilities in the mobile computing device on the Internet by scanning websites; and
	using the collected data on the incompatibilities to create a list of harmful combinations of model IDs, OS versions, or other device characteristics that in conjunction with one or more programs negatively impact a user experience.

Li ('319) teaches a diagnostic system in which a solutions database acquires additional data through the use of a focused web crawler that browses the internet (as shown in 

At the time of invention it would have been obvious to a person of ordinary skill in the art to modify the diagnostic system disclosed by Bernardez (’874) such that the expert system incorporates solutions found via a web crawler collecting data off the Internet, as taught by Li (’319). This modification would have been obvious because blogs, Wikis, and online message boards are a good source of solution data (Li (’319) column 1 lines 26-37).




Contact Information


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH SCHELL whose telephone number is (571)272-8186.  The examiner can normally be reached on Monday through Friday 9AM-5:30PM (PST/PDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached at (571) 272-4182.  The fax phone number for the 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JS/JOSEPH O SCHELL/Primary Examiner, Art Unit 2114